Citation Nr: 0941069	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-31 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation 
benefits for the support of the Veteran's dependent minor 
child.


REPRESENTATION

Appellant is unrepresented

Veteran represented by:  Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to September 
2002.  The appellant is bringing this appeal on behalf of A., 
who is the child of the appellant and the Veteran.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 decision by the RO in St. Louis, 
Missouri that denied an apportionment of the Veteran's 
compensation benefits to his dependent minor child.  

In September 2009, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A claim for an apportionment of a veteran's benefits is a 
"contested claim." "Simultaneously contested claim" refers 
to the situation in which the allowance of one claim results 
in the disallowance of another claim involving the same 
benefit or the allowance of one claim results in the payment 
of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) 
(2009).  Under 38 C.F.R. § 19.100, all interested parties 
will be specifically notified of the action taken by the 
agency of original jurisdiction in a simultaneously contested 
claim and of the right and time limit for initiating an 
appeal, as well as hearing and representation rights.  Under 
38 C.F.R. § 19.101, upon the filing of a notice of 
disagreement in a simultaneously contested claim, all 
interested parties will be furnished with a copy of the 
statement of the case. 

Under 38 C.F.R. § 19.102, when a substantive appeal is filed 
in a simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  If a 
hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimants and their 
representatives, if any, will be notified and afforded an 
opportunity to be present. The appellant will be allowed to 
present opening testimony and argument. Thereafter, any other 
contesting party who wishes to do so may present testimony 
and argument.  The appellant will then be allowed an 
opportunity to present testimony and argument in rebuttal.  
Cross-examination will not be allowed.  38 C.F.R. § 20.713.

The Board's review of the record reflects that the contested 
claims procedures have not been met.  A statement of the case 
was issued in October 2008.  A copy was provided to both the 
appellant and the Veteran.  In the cover letter to the 
Veteran, he was advised that no action was required on his 
part unless an appeal was filed, at which point he would be 
informed of the appeal and given an opportunity to respond.  
Subsequently, in October 2008, the appellant's substantive 
appeal was received by the RO.  Significantly, however, a 
copy of that (or a summary of the content) was not provided 
to the Veteran, and he was not notified of or given the 
opportunity to attend the September 2009 hearing pursuant to 
38 C.F.R. § 20.713, and such must be done prior to appellate 
review.

The Board concludes that the case must be remanded to ensure 
that the contested claims procedures have been followed.  
Accordingly, to ensure full compliance with due process 
requirements set forth in the regulations cited above, the 
case is REMANDED to the RO, via the AMC, for the following 
development:

1.  The RO/AMC should review the claims 
file and ensure that all contested claims 
procedures have been followed.  The 
RO/AMC should furnish the Veteran with a 
copy of the appellant's October 2008 
Substantive Appeal (or the content of the 
Substantive Appeal) and a copy of the 
September 2009 hearing transcript.  The 
RO/AMC should allow the Veteran an 
opportunity to respond and/or request his 
own hearing.

2.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant, 
along with the Veteran and his 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant and the Veteran have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


